PER CURIAM.
The defendant has appealed from a judgment entered against him in the trial court, and on June 24, 1947, he filed his brief. The authorities cited therein reasonably sustain the allegations of error. The defendant in error has filed no brief and has offered no excuse for such failure. Under such circumstances, as stated in Osborne v. Osborne, 163 Okla. 273, 21 P. 2d 1056, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause will be reversed and remanded, with directions.
The cause is reversed and remanded, with directions to vacate the judgment for the plaintiff and enter judgment for the defendant in accordance with the prayer of the petition in error.
HURST, C. J., DAVISON, V. C. J., and BAYLESS, WELCH, CORN, GIBSON, ARNOLD, and LUTTRELL, JJ., concur.